Exhibit 10.2

EXECUTION VERSION

GUARANTY

This GUARANTY (this “Guaranty”) is entered into as of March 7, 2016 by the
undersigned (each a “Guarantor”, and together with any future Subsidiaries
executing this Guaranty, being collectively referred to herein as the
“Guarantors”) in favor of and for the benefit of Cortland Capital Market
Services LLC, as Administrative Agent and Collateral Agent for and
representative of (in such capacities herein called “Agent”) the financial
institutions (“Lenders”) from time to time party to the Credit Agreement
referred to below and the other Credit Parties (as defined in the Credit
Agreement referred to below).

RECITALS

A. IBG Borrower LLC, a Delaware limited liability company (the “Borrower”), has
entered into that certain Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and the
Agent. Capitalized terms defined in the Credit Agreement and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

B. The Loan Parties (other than the Borrower) are sometimes referred to herein
as “Guarantee Parties” and each, a “Guarantee Party”.

C. A portion of the proceeds of the Loans may be advanced to the Guarantors, and
thus the Guaranteed Obligations (as hereinafter defined) are being incurred for
and will inure to the benefit of the Guarantors (which benefits are hereby
acknowledged).

D. It is a condition precedent to the making of the initial Loans under the
Credit Agreement that the Obligations be guaranteed by the Guarantors.

E. Each Guarantor is willing, irrevocably and unconditionally, to guaranty such
Obligations.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Agent to enter into the Credit Agreement and to
make Loans and other extensions of credit thereunder, and to induce each other
Credit Party to make certain financial accommodations, each Guarantor hereby
agrees as follows:

1. Guaranty.

(a) Each Guarantor, jointly and severally with each other Guarantor under this
Guaranty, irrevocably and unconditionally guarantees, as primary obligor and not
merely as surety, the due and punctual payment in full of all Guaranteed
Obligations (as hereinafter defined) when the same shall become due, whether at
stated maturity, by acceleration, demand or otherwise (including amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code). The term “Guaranteed Obligations” means any and
all Obligations of any of the Loan Parties now or hereafter made, incurred or
created,

 

1



--------------------------------------------------------------------------------

whether for principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
premiums (including the Prepayment Premium), fees (including the fees provided
for in the Fee Letters), Credit Party Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent or any of the other
Credit Parties in enforcing any rights under any of the Loan Documents, whether
absolute or contingent, liquidated or unliquidated, whether due or not due, and
however arising.

Each Guarantor acknowledges that a portion of the Loans and other extensions of
credit may be advanced to it and that the Guaranteed Obligations are being
incurred for and will inure to its benefit.

Any interest on any portion of the Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Guarantee Party (or, if interest on any portion of the Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Obligations if said
proceeding had not been commenced) shall be included in the Obligations because
it is the intention of each Guarantor and Agent that the Obligations should be
determined without regard to any rule of law or order that may relieve any
Guarantee Party of any portion of such Obligations.

In the event that all or any portion of the Guaranteed Obligations is paid by
the Guarantee Parties, the obligations of each Guarantor hereunder that is a
Guarantee Party at such time of payment shall continue and remain in full force
and effect or be reinstated (including after the Termination Date), as the case
may be, in the event that all or any part of such payment(s) is rescinded or
recovered directly or indirectly from Agent or any other Credit Party as a
preference, fraudulent transfer or otherwise, and any such payments that are so
rescinded or recovered shall constitute Guaranteed Obligations. The obligations
of each Guarantor under this paragraph shall survive termination of this
Guaranty.

Subject to the other provisions of this Section 1, upon the failure of any
Guarantee Party to pay any of the Guaranteed Obligations when and as the same
shall become due, each Guarantor will promptly upon written demand by the Agent
(provided that any failure to give such written demand shall in no way limit any
Guarantor’s obligations or the Agent’s rights, powers and remedies hereunder)
pay, or cause to be paid, in cash, to Agent for the ratable benefit of Credit
Parties, an amount equal to the aggregate of the unpaid Guaranteed Obligations.

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law or other applicable law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving

 

2



--------------------------------------------------------------------------------

effect to all other liabilities of such Guarantor, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.

(c) Each Guarantor under this Guaranty desires to allocate among themselves, in
a fair and equitable manner, its obligations arising under this Guaranty.
Accordingly, subject to Section 6, in the event any payment or distribution is
made on any date by a Guarantor under this Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Guarantors in the maximum amount permitted by law so as to maximize the
aggregate amount of the Guaranteed Obligations paid to Credit Parties.

2. Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations or the occurrence of the Termination Date. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees
that: (a) this Guaranty is a guaranty of payment when due and not of
collectability; (b) Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default under the Credit Agreement;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of the other Guarantee Parties under the Loan Documents and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not any action is brought against any Guarantee Party or any of such
other guarantors and whether or not any Guarantee Party is joined in any such
action or actions; and (d) a payment of a portion, but not all, of the
Guaranteed Obligations by one or more Guarantors shall in no way limit, affect,
modify or abridge the liability of such or any other Guarantor for any portion
of the Guaranteed Obligations that has not been paid. This Guaranty is a
continuing guaranty and shall be binding upon each Guarantor and its successors
and assigns, and each Guarantor waives, to the extent permitted by applicable
law, any right to revoke this Guaranty as to future transactions giving rise to
any Guaranteed Obligations.

3. Actions by Credit Parties. Any Credit Party may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guaranteed Obligations
in accordance with the terms of the relevant Loan Document, (b) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (c) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment of this
Guaranty or the Guaranteed Obligations, (d) release, exchange, compromise,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person with respect to the
Guaranteed Obligations and (e) exercise any other rights available to Agent or
the other Credit Parties, or any of them, under the Loan Documents.

 

3



--------------------------------------------------------------------------------

4. No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable, subject to bankruptcy, insolvency, reorganization,
receivership, moratorium or similar laws relating to or limiting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in equity or law), and shall not be subject to any
limitation, impairment or discharge for any reason (other than the occurrence of
the Termination Date or as otherwise provided in the Loan Documents), including
without limitation the occurrence of any of the following, whether or not any
Guarantor shall have had notice or knowledge of any of them: (a) any failure to
assert or enforce or agreement not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (b) any waiver or modification of, or any consent to departure
from, any of the terms or provisions of the Credit Agreement, any of the other
Loan Documents or any agreement or instrument executed pursuant thereto, or of
any other guaranty or security for the Guaranteed Obligations; (c) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (d) the
application of payments received from any source to the payment of indebtedness
other than the Guaranteed Obligations, even though Agent or the other Credit
Parties, or any of them, might have elected to apply such payment to any part or
all of the Guaranteed Obligations; (e) any failure to perfect or continue
perfection of a security interest in any collateral which secures any of the
Guaranteed Obligations; (f) any defenses (other than defenses of payment or
performance), set-offs or counterclaims which any Guarantee Party may assert
against Agent or any Credit Party in respect of the Guaranteed Obligations,
including but not limited to failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (g) any other act or thing or omission, or delay to do any other act or
thing (other than the payment in full of the Guaranteed Obligations), which may
or might in any manner or to any extent vary the risk of a Guarantor as an
obligor in respect of the Guaranteed Obligations.

5. Waivers. Each Guarantor waives, to the extent permitted by applicable law,
for the benefit of Credit Parties: (a) any right to require Agent, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Guarantee Party, any other guarantor of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held by any Guarantee
Party, any other guarantor of the Guaranteed Obligations or any other Person,
(iii) except as provided in any Loan Document, proceed against or have resort to
any balance of any deposit account or credit on the books of any Credit Party in
favor of any Guarantee Party or any other Person, or (iv) pursue any other
remedy in the power of any Credit Party; (b) any defense (other than the defense
of payment or performance) arising by reason of the incapacity, lack of
authority or any disability or other defense of any Guarantee Party including,
without limitation, any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Guarantee Party from any cause other than the occurrence of the Termination
Date; (c) any defense (other than the defense of payment or performance) based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense (other than the defense of payment or
performance) based upon Agent’s errors or omissions in the administration of the
Guaranteed Obligations, except for

 

4



--------------------------------------------------------------------------------

errors or omissions due to (i) Agent’s willful misconduct, bad faith or gross
negligence (to the extent determined in a final non-appealable order of a court
of competent jurisdiction) or (ii) Agent’s material breach of its obligations
under the Loan Documents (to the extent determined in a final non-appealable
order of a court of competent jurisdiction); (e) (i) any principles or
provisions of law, statutory or otherwise, that are or might be in conflict with
the terms of this Guaranty and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights of set-offs, recoupments and counterclaims and
(iv) promptness, diligence and any requirement that any Credit Party protect,
secure, perfect or insure any Lien or any property subject thereto; (f) except
as required by any other Loan Document, notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance of this Guaranty, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to any Loan Party and notices of any
of the matters referred to in Sections 3 and 4 and any right to consent to any
thereof; and (g) to the fullest extent permitted by law, any defenses (other
than the defense of payment or performance) or benefits that may be derived from
or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Guaranty.

6. Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Until the Termination Date, each Guarantor shall, solely with
respect to the Obligations, withhold exercise of (a) any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
any Guarantee Party or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Guarantee Party, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Credit Party now has or may
hereafter have against any Guarantee Party, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Credit Party and (b) any right of contribution such Guarantor now has or may
hereafter have against any other guarantor of any of the Obligations, including
under Section 1(c). Each Guarantor further agrees that, to the extent the
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Guarantee Party or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Credit Party may have against any
Guarantee Party in respect of the Guaranteed Obligations, to all right, title
and interest any Credit Party may have in any such collateral or security under
the Loan Documents.

7. Indemnity; Expenses. Each Guarantor agrees that the Agent shall be entitled
to reimbursement of its expenses incurred hereunder as provided in Section 10.04
of the Credit Agreement. Each Guarantor agrees to indemnify and hold harmless
the Agent from and against any and all claims, losses and liabilities in any way
relating to, growing out of or resulting from this Guaranty and the transactions
contemplated hereby (including, without limitation, enforcement of this
Guaranty) in accordance with, and subject to the limitations set forth in,
Section 10.04 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

8. Financial Condition of Guarantee Parties. No Credit Party shall have any
obligation, and each Guarantor waives (to the extent permitted by applicable
law) any duty on the part of any Credit Party, to disclose or discuss with such
Guarantor its assessment, or such Guarantor’s assessment, of the financial
condition of each Guarantee Party or any matter or fact relating to the
business, operations or condition of each Guarantee Party. Each Guarantor has
adequate means to obtain information from each Guarantee Party on a continuing
basis concerning the financial condition of each Guarantee Party and its ability
to perform its obligations under the Loan Documents and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
each Guarantee Party and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.

9. Representations and Warranties; Covenants. Each Guarantor hereby represents
and warrants that this Guaranty (a) has been duly executed and delivered by such
Guarantor and (b) constitutes a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by any applicable restrictions
under this Guaranty and applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity. Those representations, warranties, covenants and
other agreements contained in Articles V, VI and VII of the Credit Agreement,
solely to the extent applicable to such Guarantor, are incorporated herein by
reference mutatis mutandis, and each Guarantor hereby represents and warrants as
to each such applicable representation and warranty, and covenants and agrees as
to each such applicable covenant and agreement.

10. Set Off. Any rights Lenders may have with respect to set off shall be solely
as set forth in Section 10.08 of the Credit Agreement.

11. Discharge of Guaranty Upon Designation as Non-Guarantor Entity or Sale of
Guarantor. Upon (a) any Guarantor becoming or being otherwise deemed to be a
Non-Guarantor Entity in accordance with the terms of the Credit Agreement or (b)
the sale or other disposition of a Guarantor to any Person (other than a Loan
Party) that is permitted by the Credit Agreement or to which Required Lenders
have otherwise consented, as applicable, such Guarantor shall be automatically
and unconditionally released from this Guaranty and the Agent shall execute and
deliver such releases and other documents of such Guarantor, at the expense of
the Loan Parties, as may be reasonably requested by a Loan Party.

12. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty (which in any event shall not include execution
of counterparts to this Guaranty as contemplated herein), and no consent to any
departure by any Guarantor therefrom, shall in any event be effective without
the written concurrence of Agent and, in the case of any such amendment or
modification, each Guarantor affected thereby. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous. It is not necessary for the Agent to inquire into the
capacity or powers of any Guarantor or any Guarantee Party or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

The rights, powers and remedies given to Agent by this Guaranty are cumulative
and shall be in addition to all rights, powers and remedies given to Agent by
virtue of any statute or rule of law or in any of the Loan Documents. Any
forbearance or failure to exercise, and any delay by the Agent in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Any provision of this Guaranty held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTORS, AGENT AND THE
OTHER CREDIT PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

This Guaranty shall inure to the benefit of Credit Parties and their respective
successors and permitted assigns.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN MANHATTAN BOROUGH, NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS GUARANTY SHALL AFFECT ANY
RIGHT THAT THE AGENT, ANY LENDER OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY GUARANTOR
OR ITS PROPERTY IN THE COURTS OF ANY JURISDICTION.

 

7



--------------------------------------------------------------------------------

Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in the
immediately preceding paragraph of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.02 of the Credit Agreement. Nothing in this
Guaranty will affect the right of any party hereto to serve process in any other
manner permitted by law.

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH CREDIT PARTY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14. Additional Guarantors. The initial Guarantors hereunder shall be such of the
Subsidiaries or other entities (other than Non-Guarantor Entities) of, or owned
by, Parent or the Borrower as are signatories hereto on the date hereof. From
time to time subsequent to the date hereof, Subsidiaries or other entities
(other than Non-Guarantor Entities) of, or owned by, Parent or the Borrower may
become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty. A form of such a
counterpart is attached as Exhibit A. Upon delivery of any such counterpart to
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be as fully a party hereto as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

15. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original for all purposes;
but all such counterparts together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy or electronic transmission (including Adobe pdf file) shall
be effective as delivery of a manually executed counterpart of this Guaranty.

 

8



--------------------------------------------------------------------------------

16. Interpretive Provisions. Sections 1.02 and 1.03 of the Credit Agreement are
incorporated herein by reference mutatis mutandis.

17. Termination. Subject to the provisions of the fourth paragraph of Section
1(a), upon the Termination Date (or the occurrence of any transaction permitted
by the Credit Agreement which would require termination of this Guaranty or a
release of a Guarantor hereunder), this Guaranty and the guarantees made herein
shall automatically and unconditionally terminate with respect to all Guaranteed
Obligations and each Guarantor shall be automatically and unconditionally
released from its Guaranteed Obligations hereunder upon such termination, all
without delivery of any instrument or performance of any act by any Person. In
connection with any termination or release pursuant to this Section 17, the
Agent shall execute and deliver such documentation and releases at the expense
of the Guarantors as may be reasonably requested by any Guarantor to effectuate
or evidence such termination or release.

18. Designation of Obligations as “Designated Secured Senior Indebtedness” Each
Guarantor (including Parent), Borrower, the Agent and the Lenders expressly
agree that the Obligations constitute “Designated Secured Senior Indebtedness”
for purposes of, and as defined in, each of the 2016 Convertible Notes Indenture
and the 2018 Convertible Notes Indenture, in each case, as amended, modified or
supplemented from time to time.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor and Agent have caused this Guaranty to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

GUARANTORS:           ICONIX BRAND GROUP, INC.,       a Delaware corporation    
  By:  

/s/ Peter Cuneo

      Name:   Peter Cuneo       Title:   Chairman and Interim CEO

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

ARTFUL HOLDINGS LLC, 

a Delaware limited liability company

   

IBGWGA LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

BADGLEY MISCHKA LICENSING LLC, 

a Delaware limited liability company

   

ICON CANADA JV HOLDINGS CORP.,

a Delaware corporation

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

BRIGHT STAR FOOTWEAR LLC,

a New Jersey limited liability company

   

ICON ENTERTAINMENT LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

IBGNYC LLC,

a Delaware limited liability company

   

ICON DE BRAND HOLDINGS CORP.,

a Delaware corporation

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

ICONIX CA HOLDINGS LLC,

a Delaware limited liability company

   

IP HOLDINGS UNLTD LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

ICONIX LATIN AMERICA LLC,

a Delaware limited liability company

   

IP MANAGEMENT LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President IP HOLDINGS AND MANAGEMENT CORPORATION, a Delaware corporation    

MICHAEL CARUSO & CO., INC.,

a California corporation

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

IP HOLDINGS LLC,

a Delaware limited liability company

   

MOSSIMO HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

MOSSIMO, INC.,     PILLOWTEX HOLDINGS AND MANAGEMENT LLC, a Delaware corporation
    a Delaware limited liability company By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President OFFICIAL-PILLOWTEX LLC,     SCION BBC LLC, a Delaware limited
liability company     a Delaware limited liability company By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

OP HOLDINGS AND MANAGEMENT CORPORATION,

a Delaware corporation

   

SCION LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

OP HOLDINGS, LLC,

a Delaware limited liability company

   

SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP.,

a Delaware corporation

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

SHARPER IMAGE HOLDINGS LLC,

a Delaware limited liability company

   

UMBRO IP HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

SHORTCAKE IP HOLDINGS LLC,

a Delaware limited liability company

   

UMBRO SOURCING LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President STUDIO HOLDINGS AND MANAGEMENT CORPORATION, a Delaware corporation    

UNZIPPED APPAREL LLC,

a Delaware limited liability company

By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

STUDIO IP HOLDINGS LLC,

a Delaware limited liability company

    ZY HOLDINGS AND MANAGEMENT CORP., a Delaware corporation By:  

/s/ Peter Cuneo

    By:  

/s/ Peter Cuneo

Name:   Peter Cuneo     Name:   Peter Cuneo Title:   President     Title:  
President

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

AGENT:     CORTLAND CAPITAL MARKET SERVICES LLC   By:  

/s/ Emily Ergang Pappas

  Name:   Emily Ergang Pappas   Title:   Associate Counsel

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

This COUNTERPART (this “Counterpart”), dated                  , 20    , is
delivered pursuant to Section 14 of the Guaranty referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of                  , 20    , (as it may be from time to time amended,
restated, amended and restated, supplemented or otherwise modified, the
“Guaranty”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among the Guarantors named therein and
Cortland Capital Market Services LLC, as Agent. The undersigned, by executing
and delivering this Counterpart, hereby becomes an Additional Guarantor under
the Guaranty in accordance with Section 14 thereof and agrees to be bound by all
of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                 , 20    .

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 